He. Presiding Justice Waterman, dissenting. Briefly stated, the allegations of the bill, in substance, are, that by a mistake of the county clerk of Cook county a tax levied for the benefit of school district Mo. 1 and intended to be upon only the taxable property of said district, was collected from the taxable property of the complainants situated in district Mo. 2, and that thereby district Mo. 1 unjustly received, and has the sum of $2,195, wrung by such mistake and means from the complaining tax payers, to which sum said district Mo. 1 has no right. It does appear that the tax, the money thus received by district Mo. 1 should have been received by district Mo. 2 and that the taxable property in district Mo. 1 should have been taxed for $2,195 in excess of what it did pay; but this constitutes no reason for a denial of relief to complainants, or for permitting district Mo. 1 to retain that to which it has no.right. District Mo. 1 has, through forms of law, by mistake, received the money of complainants to which it has no equitable right. Upon what equitable ground can the defendant resist the claim made upon it ? The principal complainants are a large number of tax payers, having the same right against the same party, depending upon the same evidence; and upon familiar principles, one suit in equity is allowed to be maintained for all. Story’s Equity Pleadings, Sec. 112; Daniell’s Ch. Pr., Vol. 1, page 190; Durborrow v. Nehoff, 37 Ill. App. 407. As the bill alleges that the money so by mistake obtained from the complaining tax payers belongs to district Mo. 2, I see no objection to the joining in this suit in equity of that district as a complainant, although I do not deem it ..necessary. At law each person paying, would have brought his action for the amount by him paid; in equity the one action is for all who have paid, and it hardly lies in the mouth of the defendant to complain of the manner the complainants ask to have their money disposed of.' The demurrer to the bill is general. It is not necessary to make all the tax payers of district Ho. 1 defendants; neither as tax payers nor as individuals have they received anything belonging to the tax paying complainants, while district Ho. 1 has. It is to be hoped that the allegations of the bill filed in this cause are not true. That a municipality called into being and existing only as a part of our educational system should present to the school children of this State the object lesson of refusing to pay $2,195, obtained by mistake, and to which it has no moral right, can not be useful.